Citation Nr: 1216811	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from June 1987 to October 1987, from September 1994 to March 1995 and from December 2003 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the initial 10 percent evaluation assigned to his service-connected fibromyalgia.  Specifically, he contends he suffers from constant musculoskeletal pain, chronic fatigue, and occasional headaches and gastrointestinal symptoms.  He further asserts that these symptoms are little relieved by treatment.

The Veteran was provided a VA general medical examination in March 2007, at which the VA examiner noted subjective complaints of pain on each attempt to examine for trigger points.  The examiner concluded that he could not be certain whether there were many trigger points or no trigger points.  However, there was no discussion regarding the severity or frequency of symptomatology related to the Veteran's service-connected fibromyalgia, nor was there a discussion regarding the scope and effectiveness of any associated treatment, factors contemplated by applicable rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).

Given the diagnostic criteria applicable to fibromyalgia and the approximately five years since the Veteran was last provided a VA examination, the Board finds that a new compensation and pension examination would assist the Board in clarifying the severity of the Veteran's service-connected fibromyalgia.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

The Veteran's disability picture is further complicated by the fact that service connection has been granted and he is separately rated for several orthopedic disabilities: degenerative arthritis, cervical spine; degenerative disc disease , lumbar spine; right shoulder strain; right ankle sprain; and status-post carpal tunnel release, both wrists.  Symptoms related to those disabilities are not for consideration in connection with the claim for increased rating for fibromyalgia.  See 38 C.F.R. § 4.14.  However, the Board is precluded from differentiating between the symptomatology attributable to the various disabilities in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181 (1988).  This matter should be addressed by a VA examiner. 

At the recent hearing, the Veteran reported that he receives treatment at Luke Air Force Base approximately every eight weeks.  Records pertaining to that treatment are not of record and it does not appear that the RO attempted to obtain them.  All pertinent treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for fibromyalgia since June 2006.  After securing the necessary release, obtain these records and all records from Luke Air Force Base.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the severity and manifestations of his service-connected fibromyalgia.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should describe the nature and severity of all symptoms of the Veteran's fibromyalgia, taking into consideration the Veteran's statements regarding the extent and frequency of his symptoms.  The examiner should specifically note if the Veteran's symptoms are constant, or nearly so, and refractory to therapy; or, if they are more likely episodic, but present more than one-third of the time, with exacerbations often precipitated by environmental or emotional stress or by overexertion.  The examiner should also, to the extent possible, note whether symptoms of the Veteran's service-connected orthopedic disorders can be disassociated from the overall fibromyalgia disability and if so, describe what symptoms are associated with the service-connected orthopedic disorders as opposed to fibromyalgia.

If it is not possible to separate the effects of the fibromyalgia from the service-connected orthopedic disorders, the examiner should so state.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

